IN THE UNITED STATES DISTRICT COURT FOR
THE SOUTHERN DISTRICT OF GEORGIA
SAVANNAH DIVISION
UNITED STATES OF AMERICA,
v. CASE NO. CR415-095

STACY PAUL WADDELL,

Defendant.

we ews as ae aes eo

 

ORDER

Before the Court is Defendant’s Emergency Motion for
Compassionate Release. (Doc. 404.) In his motion, Defendant
requests that this Court modify his term of imprisonment and allow
Defendant to serve the remaining portion of his sentence on home
confinement. (Id.) After careful consideration, the Court finds
that the Defendant is not entitled to a modification of his term
of imprisonment. Accordingly, Defendant’s motion is DENIED.

SO ORDERED this Pog of April 2020.

A rcerefh

WILLIAM T. MOORE,
UNITED STATES DIST Bo COURT
SOUTHERN DISTRICT OF GEORGIA
